Citation Nr: 1015359	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  05-02 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1968 to October 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied service connection for 
hepatitis C.

The Veteran testified before a Veterans Law Judge (VLJ) in 
June 2007; however, that VLJ is no longer at the Board.  The 
law requires that the VLJ who conducted a hearing shall 
participate in making the final determination of the claim.  
38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2009).  
By a January 2010 letter, the Veteran was given the 
opportunity to request another Board hearing.  The January 
2010 letter also advised the Veteran that if he did not 
respond within 30 days, the Board would assume that he did 
not want an additional hearing.  To date, a response has not 
been received.  Thus, the Board assumes that the Veteran does 
not desire an additional hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has determined that a remand by the Board confers 
upon a claimant, as a matter of law, the right to compliance 
with remand orders.  See Stegall v. West, 11 Vet. App. 268, 
270-71 (1998).

In September 2007, the Board found that further development 
was needed before a decision could be rendered as to whether 
the Veteran's hepatitis C was related to the Veteran's 
military service.  The Board required the AMC/RO to obtain 
authorization and release forms from the Veteran for records 
in the possession of several physicians include Dr. B.  Since 
the Board's Remand, the AMC/RO has not obtained an 
authorization and release form for records in the possession 
of Dr. B nor were medical records in the possession of Dr. B 
obtained.  The Veteran has specified that he received 
treatment for hepatitis from Dr. B. in 1996.  In compliance 
with the September 2007 Board Remand, the AMC/RO should 
attempt to obtain medical records in the possession of Dr. B 
pertaining to the Veteran's hepatitis C disorder, as well as 
any related opinions about the likely etiology of this 
disease.

In compliance with the September 2007 Board Remand, the 
Veteran was afforded a VA examination to determine the 
etiology of his current diagnosis of hepatitis C.  The 
examiner stated that she could not provide an opinion without 
resorting to mere speculation.  She explained that she could 
not find the record in the service treatment records 
documenting the accident or injury and placement of sutures.  
She further stated that the Veteran could not provide details 
of his unprotected sexual intercourse, and he denied sharing 
razors and toothbrushes in service.  She concluded that she 
could not determine the etiology of his hepatitis C without 
resorting to mere speculation.  

The Board finds that remand for a new VA examination is 
necessary in order to obtain an adequate medical opinion by a 
specialist as to whether the Veteran's current hepatitis C is 
related to any incident of his military service.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain an updated 
authorization and release form from the 
Veteran for records in the possession of 
Dr. B., and the AMC/RO should specifically 
ask the Veteran to indicate the correct 
spelling of the name of Dr. B.  After 
obtaining such authorization and consent, 
the AMC/RO must attempt to obtain all 
medical records in the possession of this 
physician pertaining to the Veteran's 
hepatitis C, as well as any related 
opinions about the likely etiology of his 
disorder.

If the search for such records has 
negative results, documentation to that 
effect should be included in the Veteran's 
claims file.  

2.  Then, the Veteran should be afforded a 
VA liver examination, to be conducted by a 
specialist in gastroenterology or 
infectious disease, to determine the 
etiology and nature of his claimed 
hepatitis C.  The claims file should be 
made available to the examiner prior to 
the examination, and the examiner is 
requested to review the entire claims file 
in conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file, the 
clinical findings of the examination, and 
sound medical principles, the examiner is 
requested to offer an opinion as to 
whether it is more likely, less likely, 
or at least as likely as not (e.g., a 50 
percent probability) that the Veteran's 
hepatitis C is causally related to his 
active service or any incident thereof, 
(other than abuse of IV drugs or alcohol) 
to include (a) the incurrence of a head 
injury that required the use of sutures; 
(b) engaging in unprotected sexual 
intercourse; and (c) the sharing of razors 
and toothbrushes.

The examiner is advised that the Veteran 
is competent to report injuries and 
symptoms that occurred in service, 
regardless of the contents of the service 
treatment records, and that the Veteran's 
reports must be considered.  The rationale 
for any opinions should also be provided.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.
3.  After completion of the above 
development, the Veteran's claim of 
service connection for hepatitis C should 
be readjudicated.  If the determination 
remains adverse to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


